Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the travel direction arrow in figure 2 and 3 are pointing in the  wrong direction.  The arrows are pointing 1800 in the opposite direction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is  objected to because of the following informalities:  
In line 2 the word –of- was omitted from the phrase “by one of the two” .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “one air guide, which is assigned to the underbody panel” in claim 1 line 3 is considered to be indefinite.  It is unclear if applicant is reciting a structural relationship between the air guide and panel.
The word “it” in claim 3, line 2 and claim 4 line 3 considered to be indefinite, is applicant referring to the air guide or just a section of the air guide?
Claim 6 recites the limitation "the hinge" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the hinge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-4, 6, 7 and 13 are rejected under 35 U.S.C. 102102(a) (1) as being anticipated by Harlem FR3059978
The Harlem publication discloses an aerodynamic deflector mounted on the underbody structure of a vehicle comprising:
(claim 1) at least one underbody panel(see figure 1, inherent that vehicle has an underbody panel); and at least one air guide (Figure 2), which is assigned to the underbody panel and has at least one separation edge (trailing edge of deflector 5 opposite pivot axis 7) for bringing about a flow separation,


In regard to claim 2, Harlem’s air guide protrudes on the underbody panel in a direction of the carriageway as long as no contact with the obstacle occurs (the spring 15 has and elastic modulus creating a force that is greater than the upward force generated by air pressure on the deflector).

In regard to claim 3,  Harlem’s underbody panel has at least one recess through which the air guide is configured to pass at least in sections as it pivots back (see phantom lines in figure 3).

In regard to claim 4, Harlem’s underbody panel has at least one recess in the form of a depression, and the air guide is configured to pivot at least in sections into the depression (see phantom lines in figure 3) as it pivots back.

In regard to claim 6, Harlem’s hinge is at least partially arranged on a vehicle-side inner side (see hinge pivot axis 7 just above bottom panel in figure 2) of the underbody panel.

In regard to claim 7, Harlem’s hinge pivot axis is arranged upstream of the separation edge (see figures 1 & 2) and in a direction of travel such that no pivoting of the separation edge occurs due to aerodynamic forces acting in the operation of the underbody structure.

In regard to claim 13, Harlem’s underbody structure is on a motor vehicle as shown in figure 1 




Claims 1-4, 8 and 13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Harlem et al WO3059978.
The patent discloses an aerodynamic deflector mounted on the underbody structure of a vehicle comprising:


wherein the air guide is passively pivotable back (about hinge 18)  about at least in sections  behind a plane  formed by a carriageway-side outer side of the underbody panel such that the separation edge is capable of yielding upon contact with an obstacle in order to avoid damage there are  leaf springs 291 are for biasing the deflector downward into operational position and to allow deflector 15 to retract rearward into recess depression behind underbody panel upon striking a roadway obstruction).

In regard to claim 2, Harlem’s air guide protrudes on the underbody panel in a direction of the carriageway as long as no contact with the obstacle occurs (the spring 291 is described as biasing the deflector downward until it contacts a roadway obstruction).

In regard to claim 3,  Harlem’s underbody panel has at least one recess through which the air guide is configured to pass at least in sections as it pivots back (see panel sections 15A and 15B behind the panel as shown in figure 2a).

In regard to claim 4, Harlem’s underbody panel has at least one recess in the form of a depression, and the air guide is configured to pivot at least in sections into the depression (see panel sections 15A and 15B behind the panel as shown in figure 2a) as it pivots back.

In regard to claim 8,  Harlem’s the installation position of the underbody structure hinge pivot axis arranged downstream of a separation edge in a direction of travel (see figure 1b), and wherein the hinge has adjustment forces which are higher than the aerodynamic forces in the operation of the underbody structure.

In regard to claim 13, Harlem’s underbody structure is on a motor vehicle as shown in figure 1 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable Harlem et al WO3059978.in view of Wolf et al. US Patent No. 2019/0009841.
The Harlem et al  “978 publication discloses an underbody air deflector meeting the limitations of the claimed inventions as set forth above.
The claimed invention is distinguishable from the  Harlem underbody air deflector by its recitation of pivot hinge being a film hinge.
The Wolf patent discloses a vehicle air deflector  18 that is connected to an underbody panel 16 that is connected to the air deflector 18 by a film hinge 26, see paragraphs 33, 34.

In regard to claim 12, in figure 2 Harlem’s underbody discloses the underbody panel 16 being pivotally attached to the air deflector 20 by film hinge 26. 
Allowable Subject Matter
Claim 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    The references listed on the attached prior art form have been cited for their disclosure of a pivotable airfoil position on the underbody of a vehicle. .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

kpw